Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 1 of 9 PageID #: 26




                                                  2:19-cv-00209
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 2 of 9 PageID #: 27
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 3 of 9 PageID #: 28
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 4 of 9 PageID #: 29
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 5 of 9 PageID #: 30
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 6 of 9 PageID #: 31
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 7 of 9 PageID #: 32
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 8 of 9 PageID #: 33
Case 2:19-cv-00209 Document 2 Filed 03/22/19 Page 9 of 9 PageID #: 34
